 



Exhibit 10.7
AMENDMENT NUMBER 6
TO AMENDED AND RESTATED LOAN AGREEMENT
          THIS AMENDMENT NUMBER 6, dated as of June 15, 2005 (this “Amendment”)
to the Amended and Restated Loan Agreement, dated as of March 7, 2003 (as
amended, modified, restated or supplemented from time to time as permitted
thereby, the “Loan Agreement”), among CF LEASING LTD., a company organized and
existing under the laws of the Islands of Bermuda (together with its successors
and permitted assigns, the “Borrower”), FORTIS BANK (NEDERLAND) N.V., a Naamloze
Vennootschap (“Fortis”), as agent on behalf of the Lenders (in such capacity,
the “Agent”), BTM CAPITAL CORPORATION (“BTMCC”), a Delaware corporation, HSH
NORDBANK AG, NEW YORK BRANCH (“HSH”), a banking institution duly organized and
validly existing under the laws of Germany, WESTLB AG, a joint stock company
duly organized and validly existing under the laws of Germany, acting through
its NEW YORK BRANCH (“WestLB”), NIB CAPITAL BANK N.V., a Naamloze Vennootschap
(“NIBC”) and the other financial institutions from time to time party hereto
(each, including Fortis, BTMCC, HSH, WestLB and NIBC, a “Lender” or
“Co-Purchaser” and collectively, the “Lenders” or the “Co-Purchasers”) and West
LB, as documentation agent (together with its successors and assigns in such
capacity, the “Documentation Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower, Fortis, HSH and BTM have previously entered
into the Loan Agreement, dated as of September 18, 2002, as amended and restated
as of March 7, 2003, and subsequently amended by Amendment Number 1 thereto,
dated as of October 15, 2003, Amendment Number 2 thereto, dated as of March 4,
2004, Amendment Number 3 thereto, dated as of April 30, 2004, Amendment Number 4
thereto, dated as of May 31, 2004, and Amendment Number 5 thereto, dated as of
June 15, 2004 (such amendment, “Amendment Number 5”);
          WHEREAS, the parties desire to further amend the Loan Agreement in
order to (i) increase the Aggregate Commitment from One Hundred Fifty Million
Dollars ($150,000,000) to Three Hundred Million Dollars ($300,000,000),
(ii) increase the portion of the Commitment with respect to Fortis from Fifty
Million Dollars ($50,000,000) to Eighty-Seven Million Five Hundred Thousand
Dollars ($87,500,000), (iii) increase the portion of the Commitment with respect
to BTMCC from Fifty Million Dollars ($50,000,000) to Seventy Million Dollars
($70,000,000), (iv) increase the portion of the Commitment with respect to HSH
from Fifty Million Dollars ($50,000,000) to Eighty-Seven Million Five Hundred
Thousand Dollars ($87,500,000), (v) add WestLB as a Lender under the terms of
the Loan Agreement with a Commitment of Thirty-Seven Million Five Hundred
Thousand Dollars ($37,500,000), (vi) add NIBC as a Lender under the terms of the
Loan Agreement with a Commitment of Seventeen Million Five Hundred Thousand
Dollars ($17,500,000), (vii) extend the Conversion Date from June 15, 2005 to
June 14, 2006, (vii) exchange all existing Notes for new Notes issued to the
Lenders reflecting the Commitments of such Lenders on the date hereof, and
(viii) make certain other amendments, all upon the terms, and subject to the
conditions, hereinafter set forth, and in reliance on the representations and
warranties of Borrower set forth herein;
          NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
          SECTION 1. Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Loan
Agreement.
          SECTION 2. Full Force and Effect. Other than as specifically modified
hereby, the Loan Agreement shall remain in full force and effect in accordance
with the terms and provisions thereof and is hereby ratified and confirmed by
the parties hereto.
          SECTION 3. Amendment to the Loan Agreement. Effective upon the date
hereof, following the execution and delivery hereof, the following Sections are
hereby amended as follows:
          (a) Section 101 is hereby amended by deleting the following defined
terms in their entirety:
Aggregate Class A Principal Balance;
Aggregate Class B Principal Balance;
Class A Advance;
Class A Aggregate Commitment;
Class A Asset Base;
Class A Commitment;
Class A Note;
Class B Advance;
Class B Aggregate Commitment;
Class B Commitment;
Class B Note.
          (b) Section 101 is hereby amended by amending and restating the
following defined terms in their entirety:
     “Advance: A disbursement of funds made by one or more Lenders to the
Borrower with respect to the Notes pursuant to the provisions of this Loan
Agreement.”
     “Aggregate Commitment: As of any date of determination, an amount equal to
the sum of the Commitments of all Lenders then a party to this Loan Agreement.”
     “Aggregate Principal Balance: As of any date of determination, an amount
equal to the sum of the then Principal Balance of all Notes then Outstanding.”
     “Availability: With respect to any Lender as of any date of determination,
an amount equal to the lesser of (A) the excess, if any, of (x) the Commitment
of such Lender on such date of

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
determination, over (y) the Principal Balance then Outstanding of the Note owned
by such Lender on such date of determination, and (B) the excess, if any, of
(i) such Lender’s Pro Rata interest with respect to the Aggregate Asset Base on
such date of determination, over (ii) the Principal Balance then Outstanding of
the Note owned by such Lender on such date of determination.”
     “Commitment: With respect to any Lender, the commitment of such Lender to
make Advances in accordance with the provisions of this Loan Agreement in an
aggregate amount outstanding at any time not to exceed the amount set forth
opposite the name of such Lender on Schedule 1 hereto.”
     “Commitment Fee Percentage: The percentage specified as such in the letter
agreement, dated as of June 15, 2005, between the Borrower and the Agent, as
such letter agreement may be amended, modified or supplemented from time to time
in accordance with its terms.”
     “Conversion Date: With respect to the Commitment of any Lender, the earlier
to occur of (i) June 14, 2006 (as such date may be extended in accordance with
Section 201(f)), and (ii) the date on which an Early Amortization Event
initially occurs.”
     “Effective Date: June 15, 2005.”
     “Eligible Container: Any Container which shall comply with each of the
following requirements as of the date indicated below:
     (i) Purchase Parameters. Such Container conformed, on the date of its
original acquisition by the Borrower, with the Purchase Parameters in effect on
such date of acquisition;
     (ii) Casualty Losses. Such Container shall not have suffered a Casualty
Loss on such date of determination;
     (iii) Title. The Borrower shall have had good and marketable title to such
Container, free and clear of all Liens other than Permitted Liens, on such date
of determination;
     (iv) Maximum Concentration of Non-Monthly Lease Agreements. If such
Container is on lease, then when considered with all other Eligible Containers
owned by the Borrower, the sum of the Net Book Values of all Eligible Containers
then subject to a Lease for which rent is payable on other than a monthly basis
shall not exceed five percent (5%) of the Aggregate Net Book Value;
     (v) Valid and Perfected Security Interest. The Security Agreement is
effective to create in favor of the Agent a valid and perfected first security
interest in such Container, subject only to Permitted Liens;
     (vi) Maximum Concentration of Refrigerated Containers. When considered with
all other Eligible Containers owned by the Borrower, the sum of the Net Book
Values of all refrigerated Containers will not exceed an amount equal to thirty
percent (30%) of the then Aggregate Net Book Value;

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
     (vii) Specialized Containers. Both of the following: (A) When considered
with all other Eligible Containers owned by the Borrower, the sum of the Net
Book Values of all Specialized Containers (other than refrigerated Containers)
will not exceed an amount equal to thirty percent (30%) of the then Aggregate
Net Book Value, and (B) all Specialized Containers (other than rolltrailers)
acquired by the Borrower after the Restatement Date shall be twenty feet (20’)
long, forty feet (40’) long, or forty-five feet (45’) long;
     (viii) Maximum Lessee Concentrations. If such Container is then on lease,
then, when considered with all other Eligible Containers then on lease, the sum
of the Net Book Values of all Eligible Containers then on lease to any single
lessee will not exceed the following:
     (a) if such lessee is set forth on Exhibit E hereto, twelve percent (12%)
of the then Aggregate Net Book Value; or
     (b) in all other instances not covered by clause (a), five percent (5%) of
the then Aggregate Net Book Value;
     (ix) Maximum Concentration of Finance Leases. If such Container is then
subject to the terms of a Finance Lease, then, when considered with all other
Eligible Containers then on lease, the sum of the Net Book Values of all
Containers subject to Finance Leases shall not exceed twenty (20%) of the then
Aggregate Net Book Value;
     (x) Maximum Concentration of Non-USD Denominated Leases. When considered
with all other Eligible Containers owned by the Borrower, the sum of the Net
Book Values of all Containers subject to Non-USD Denominated Leases will not
exceed an amount equal to five percent (5%) of the then Aggregate Net Book
Value;
     (xi) Compliance with ISO; Age; Term Lease. Each New Container acquired by
the Borrower on or after the Restatement Date shall comply with all of the
following: (A) be an ISO compliant Container (excluding any tank containers),
(B) be less than twenty-four (24) months old as of the date of acquisition by
the Borrower, and (C) when considered with all other Eligible Containers owned
by the Borrower, at least seventy-five percent (75%) of such New Containers
(based on the sum of the Net Book Values of all such New Containers) shall then
be subject to a Term Lease; provided, that clauses (B) and (C) shall not apply
to the acquisition by the Borrower of approximately $72,000,000 of New
Containers from Cronos Finance (Bermuda) Limited expected to occur in June 2005;
     (xii) Purchase Price. The purchase price for any New Container acquired by
the Borrower on or after the Restatement Date shall not exceed its then fair
market value; and
     (xiii) Lessee Bankruptcy. If such Container is then subject to a Finance
Lease, the related lessee is not, to the knowledge of the Borrower or the
Manager, subject to bankruptcy, insolvency or similar proceedings.”

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
     “Final Payment Date: The Payment Date occuring on June 15, 2016.”
     “Interest Rate: For each Interest Period, one of the following:
     (A) if no Early Amortization Event has occurred and is then continuing, a
rate per annum equal to the sum of (i) Adjusted LIBOR (or, if a Eurodollar
Disruption Event is then continuing, the Prime Rate) for such Interest Period,
plus (ii) (x) during the period from and including the Effective Date to, but
excluding, the Conversion Date, one and five-eighths of one percent (1.625%) per
annum, or (y) on and after the Conversion Date, one and seven-eighths of one
percent (1.875%) per annum; or
     (B) if an Early Amortization Event has occurred and is then continuing, a
rate per annum equal to the sum of (i) Adjusted LIBOR (or, if a Eurodollar
Disruption Event is then continuing, the Prime Rate) for such Interest Period,
plus (ii) two and three-eighths percent (2.375%) per annum.”
     “Management Agreement: The Amended and Restated Management Agreement, dated
as of June 15, 2004, by and between the Manager and the Borrower, as such
agreement shall be amended, supplemented or modified from time to time in
accordance with its terms.”
     “Members Agreement: The Members Agreement, dated as of September 18, 2002,
among the Borrower, Cronos Equipment (Bermuda) Limited and FB Aviation and
Intermodal Holding B.V. (f/k/a MeesPierson Transport & Logistics Holding BV) and
joined by Cronos Containers (Cayman) Ltd. and by The Cronos Group, as such
agreement shall be amended, supplemented or modified from time to time in
accordance with its terms.”
     “Note: Any one of the promissory notes issued by the Borrower pursuant to
the terms of this Loan Agreement, substantially in the form of Exhibit C
hereto.”
     “Principal Payment Amount: For any Note owned by a Lender on any Payment
Date on which no Early Amortization Event is then continuing, one of the
following:
     (1) on any Payment Date prior to the Conversion Date for such Lender, zero;
     (2) on any Payment Date occurring subsequent to the Conversion Date for
such Lender, an amount for each such Payment Date equal to the product of
(x) the Principal Balance of such Note on such Conversion Date, (y) the
applicable percentage set forth below in the column entitled “Annual Principal
Reduction Required” opposite the applicable Payment Date, and (z) one-twelfth;

            Number of Payment Dates After     Annual Principal Reduction
Conversion Date     Required
1-12
      10.0 %
13-24
      10.0 %
25-36
      10.0 %

 



--------------------------------------------------------------------------------



 



Exhibit 10.7

            Number of Payment Dates After     Annual Principal Reduction
Conversion Date     Required
37-48
      10.0 %
49-60
      10.0 %
61-72
      10.0 %
73-84
      10.0 %
85-96
      10.0 %
97-108
      10.0 %
109-120
      10.0 %

     (3) on the Final Maturity Date, an amount equal to the then Principal
Balance of such Note.”
     “Restricted Cash Account Requirement: As of any date of determination, an
amount equal to the quotient of (A) the then Aggregate Principal Balance
multiplied by the Interest Rate then applicable to the Notes, divided by
(B) four (4).”
          (c) Paragraph (a) of Section 201 is hereby amended by deleting the
reference to “One Hundred Fifty Million Dollars ($150,000,000)” and replacing it
with “Three Hundred Million Dollars ($300,000,000)”;
          (d) Paragraph (b), (c) and (d) of Section 201 are hereby amended by
deleting them in their entirety and replacing such paragraphs with the
following:
     “(b) Advances. Prior to the Conversion Date, each of the Notes shall be a
revolving note with a maximum principal amount equal to the then current
Commitment for the related Lender, and the Borrower may, subject to the terms
and conditions of this Loan Agreement, borrow, repay and re-borrow amounts in
respect of such Commitment; provided, however, that if the Aggregate Principal
Balance shall be less than the then current Aggregate Commitment, then the
Lenders shall, at the request of the Borrower and subject to compliance with the
terms of Section 1002 of this Agreement, make one or more Advances (for each
such Lender, pro rata, in proportion to such Lender’s Commitment) in such
aggregate amount that the Aggregate Principal Balance (after giving effect to
such Advance(s)) shall not exceed Three Hundred Million Dollars ($300,000,000);
provided, further, that in no event shall any Lender be required to make an
Advance that, when considered with all unpaid Advances previously made by such
Lender, would exceed the related Commitment of such Lender. The failure of any
Lender to make an Advance on any Funding Date shall not relieve any other Lender
of its obligation to make an Advance, but no Lender shall (i) be responsible for
the failure of any other Lender to make an Advance on any Funding Date or
(ii) be obligated to make an incremental Advance on behalf of such
non-performing Lender. Each Lender, or the Agent on its behalf, shall maintain a
record of all Advances and repayments made on the Notes and such records shall
be conclusive absent manifest error.

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
     (c) Funding of Advance. On any Business Day requested by the Borrower and
presuming that the Borrower shall have satisfied all applicable conditions
precedent set forth in Article X hereof, each Lender shall, subject to the terms
and conditions of this Loan Agreement, deposit with the account designated by
the Borrower by wire transfer of same day funds not later than 4:00 p.m.
(Amsterdam time) an amount equal to its Pro Rata share of the requested Advance;
provided, however, that each Advance by each Lender shall be for an amount
(A) not less than the lesser of (x) its then Unused Commitment and (y) such
Lender’s Pro Rata share of Five Hundred Thousand Dollars ($500,000), and (B) not
greater than the Availability of such Lender on such Business Day or such
greater amount to which such Lender may consent in its sole discretion (provided
that the Aggregate Principal Balance (after giving effect to such Advance) shall
not exceed Three Hundred Million ($300,000,000)).
     (d) Request for Advance. Each Drawdown Notice shall be submitted in writing
to the Agent by not later than 4:00 p.m. (Amsterdam time) on the third (3rd)
Business Day (or such shorter time as the Agent and the Lenders shall agree)
prior to the date of the requested Advance (provided however, with respect to
any request for an Advance to be made on the Restatement Date such Drawdown
Notice shall be submitted not later than 4:00 p.m. (Amsterdam time) on the first
(1st) Business Day prior to the date of such requested Advance), and the Agent
shall promptly provide each Lender with a copy of each such Drawdown Notice.
Such notice shall include (i) a calculation of the Aggregate Asset Base
(calculated to include any Eligible Containers to be acquired with the proceeds
of such Advance), as applicable, and (ii) the amount of such Advance to be
funded by each Lender. Such Drawdown Notice shall be irrevocable when given and
shall be in a minimum aggregate amount equal to the lesser of (i) Five Hundred
Thousand Dollars ($500,000) and (ii) the then unused Aggregate Commitment (or
such greater amount to which the Lenders may consent in their respective sole
discretion (provided that the Aggregate Principal Balance (after giving effect
to such requested Advance) shall not exceed Three Hundred Million Dollars
($300,000,000)). Borrower shall pay interest on the Notes at the rates and in
the manner set forth in Section 202 hereof. Each Drawdown Notice shall
constitute a reaffirmation by Borrower that (1) no Event of Default, Early
Amortization Event or Manager Default has occurred and is continuing and (2) the
representations and warranties of the Facility Parties contained in the
Transaction Documents are true, correct and complete in all material respects to
the same extent as though made on and as of the date of the request, except to
the extent such representations and warranties specifically relate to an earlier
date, in which event they shall be true, correct and complete in all material
respects as of such earlier date.
          A Drawdown Notice, once delivered to the Agent, shall be irrevocable
and binding on the Borrower. If any Advance requested by the Borrower is not,
for any reason whatsoever related to a default or nonperformance by the
Borrower, made or effectuated on the specified Funding Date, the Borrower shall
pay Breakage Costs. In connection with any Advance or any Funding Date, all of
the Lenders may, in their collective and absolute discretion, grant the Borrower
extensions and/or waivers in fulfilling its obligations under this Section 201
and in fulfilling the conditions set forth in Section X herein.”
          (e) Section 203 is hereby amended by deleting such section in its
entirety and replacing it with the following:
          “Section 203. Principal Payments On The Notes.

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
          (a) Scheduled Principal Amortization of Notes. The Principal Balance
of each Note shall be payable on each Payment Date from amounts on deposit in
the Trust Account and in accordance with the priority of payments set forth in
Section 302(a) hereof in an amount equal to (i) so long as no Early Amortization
Event is continuing, the Principal Payment Amount for such Note for such Payment
Date, or (ii) if an Early Amortization Event is then continuing, the then
Principal Balance of such Note shall be payable in full to the extent that funds
are available for such purposes in accordance with the provisions of Section
302(a) hereof. The Principal Balance of each Note, together with all unpaid
interest (including all Overdue Interest), fees (including all Commitment Fees),
expense, costs and other amounts payable by the Borrower to such Lender pursuant
to the terms of the Transaction Documents, shall be due and payable in full on
the earlier to occur of (x) the date on which an Event of Default shall occur
and the Notes have been accelerated in accordance with Section 802 hereof and
(y) the Final Payment Date.
          (b) Voluntary Prepayment of Notes. The Borrower may, from time to
time, and upon at least five (5) Business Days’ prior written irrevocable notice
to the Agent and each Lender, make an optional prepayment of principal of the
Notes, in whole or in part; provided, however, that (i) any partial prepayment
of principal shall be in a minimum amount of Two Hundred Fifty Thousand Dollars
($250,000), and (ii) the Borrower may not utilize any funds on deposit in either
the Trust Account (except to the extent that such funds are otherwise
distributable to the Borrower in accordance with the provisions of Section 302)
or the Restricted Cash Account for such purposes. The Borrower shall promptly
confirm any telephonic notice of prepayment in writing. Any optional prepayment
of principal made by the Borrower pursuant to this Section 203(b) shall also
include (i) accrued interest to the date of the prepayment on the Principal
Balance being prepaid, (ii) any termination, notional reduction, breakage and
other fees and costs assessed by any Eligible Interest Rate Hedge Provider and
(iii) if such prepayment is being made on a day other than a Payment Date, any
Breakage Costs.
          (c) [Reserved].
          (d) Mandatory Prepayment of Notes Due to Asset Base Deficiency. If the
Manager Report delivered on any Determination Date indicates that an Asset Base
Deficiency exists, the Borrower shall promptly (but in any event no later than
the Payment Date after an executive officer of the Borrower or Manager obtains
knowledge of such condition) make a mandatory prepayment of such Asset Base
Deficiency. In connection with any prepayment made in accordance with this
Section 203(d), the Borrower shall pay (i) accrued interest to the date of
prepayment on the Principal Balance being prepaid, (ii) any Breakage Costs
assessed by each Lender and (iii) any termination, notional reduction, breakage
or other fees or costs assessed by any Eligible Interest Rate Hedge Provider.”
          (f) Section 302 is hereby amended by deleting such section in its
entirety and replacing it with the following:
     “Section 302. Distributions from The Trust Account. (a) On each Payment
Date, the Agent, based on the Manager Report, shall distribute an amount equal
to the sum of (1) all amounts on deposit in the Trust Account as of the last day
of the related Collection Period, (2) payments received by the Borrower pursuant
to an Interest Rate Hedge Agreement and (3) any

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
earnings on investments in the Trust Account pursuant to Section 303 of this
Loan Agreement (the sum of (1), (2) and (3), the “Distributable Cash Flow”), to
the following Persons in the following order of priority, with no payment being
made toward any item unless and until all prior items have been fully satisfied:

  (1)   to such Persons as the Manager shall direct, the amount of any Borrower
Expenses then due and payable that have not been paid by the Manager in
accordance with the terms of the Management Agreement, not to exceed $100,000
annually;     (2)   to the Manager by wire transfer of immediately available
funds, an amount equal to the sum of (x) Management Fee Arrearage and
(y) Management Fee;     (3)   to each Eligible Interest Rate Hedge Provider, any
payments (other than termination payments) owing by the Borrower pursuant to all
Interest Rate Hedge Agreements then in effect;     (4)   to the Agent, by wire
transfer of immediately available funds, the sum of (A) Four Thousand Dollars
($4,000) and (B) any other fees and expenses of the Agent then due and payable;
    (5)   [intentionally omitted]     (6)   to each Lender, on a Pro Rata basis,
by wire transfer of immediately available funds (to the account that the Lender
has designated to the Agent in writing on or prior to the Business Day
immediately preceding such Payment Date), an amount equal to the sum of (A) the
sum of (x) the Interest Payment for the Notes and (y) Interest Arrearage for the
Notes, if any, and (B) the sum of (x) the Commitment Fees for the Notes then
owing and (y) any unpaid Commitment Fees for the Notes from all prior Payment
Dates;     (7)   to the Restricted Cash Account, an amount necessary to increase
the balance thereof (calculated after giving effect to any deposits on such
Payment Date) to the Restricted Cash Account Requirement;     (8)   one of the
following amounts:         (A) if no Early Amortization Event has occurred and
is then continuing, to each Lender for the Notes, on a Pro Rata basis, an amount
equal to the sum of (i) the Principal Payment Amount for the Notes for such
Payment Date and (ii) if an Asset Base Deficiency exists after giving effect to
the payment described in clause (i), any prepayment required with respect to the
Notes pursuant to the provisions of Section 203(d); or         (B) if an Early
Amortization Event has occurred and is then continuing, any remaining
Distributable Cash Flow shall be paid as follows: on a Pro

 



--------------------------------------------------------------------------------



 



Exhibit 10.7

      Rata and pari passu basis, (i) to each Eligible Interest Rate Hedge
Provider (regardless of whether such Person then qualifies as an Eligible
Interest Rate Hedge Provider), any payments (excluding any termination payments)
owing by the Borrower pursuant to all Interest Rate Hedge Agreements then in
effect, and (ii) to each Lender for the Notes, in repayment of principal of the
Notes until the Aggregate Note Principal Balance has been reduced to zero; or

  (9)   if no Early Amortization Event has occurred, to each Eligible Interest
Rate Hedge Provider (regardless of whether such Person then qualifies as an
Eligible Interest Rate Hedge Provider), any termination payments owing under all
Interest Rate Hedge Agreement then in effect;     (10)   to each Lender, any
Overdue Interest, Other Taxes or indemnification payments (including any amounts
payable pursuant to Section 208 and Section 210 hereof) then due and payable;  
  (11)   to the Manager, any Disposition Fees then due and payable;     (12)  
to the Manager, any indemnification payments owing by the Borrower to the
Manager pursuant to Section 18 of the Management Agreement;     (13)   to such
Person(s) as the Manager may direct, any unpaid Borrower Expenses;     (14)   to
the Borrower or its designee, any remaining Distributable Cash Flow.

(b) If the amounts to be distributed on any Payment Date are not sufficient to
make payment in full to the Lenders with respect to any of clauses described in
Section 302(a) above, then payments to Lenders pursuant to any such clause will
be allocated among such Lenders on a pro rata basis based on the amount payable
to each such Lender pursuant to each such clause.”; and
          (g) The lead in language in Section 1002 is hereby amended by deleting
such language in its entirety and replacing it with the following:
     “Section 1002. Subsequent Advances. The obligation of each of the Lenders
to advance any additional principal on the Notes pursuant to its Commitment
under this Loan Agreement or, in each Lender’s sole discretion, to advance any
additional principal on the Notes in excess of its Commitment (provided that the
Aggregate Principal Balance (after giving effect to any such requested Advance)
shall not exceed Three Hundred Million ($300,000,000)) is subject to the
following further conditions precedent:”; and
          (h) Paragraph (k) of Section 1002 is hereby amended by deleting it in
its entirety and replacing such paragraph with the following:
          “(k) Replacement Notes. If any Lender, in its sole discretion, shall
consent to make an Advance in an amount greater than its then current
Commitment, a separate replacement Note executed by the Borrower shall be issued
to each such Lender in the aggregate amount of up to such Lender’s then current
Commitment plus all Advances to be made by such

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
Lender in excess thereof on the related Funding Date; provided that upon its
receipt of any replacement Note pursuant to this Section 1002(k), each Lender
shall surrender or cause to be surrendered its prior Note.”
          (i) Paragraph (i)(D) of Section 1203 is hereby amended by deleting it
in its entirety and replacing such paragraph with the following:
          “(D) increase the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Potential Event of
Default, Manager Default, or Event of Default or a mandatory reduction in the
Commitments shall not constitute a change in the terms of any Commitment of any
Lender) or at any time permit either the Aggregate Principal Balance to exceed
Three Hundred Million Dollars ($300,000,000) or the Aggregate Commitment to
exceed Three Hundred Million Dollars ($300,000,000);”
          (j) Paragraph (i)(H) of Section 1203 is hereby amended by deleting it
in its entirety and replacing such paragraph with the following:
          “(H) amend or modify the definition of the terms “Aggregate Asset
Base”, “Early Amortization Event”, “Asset Base Deficiency”, “Conversion Date” or
“Event of Default” (or any definition used therein); or”
          (k) New Sections 1225 and 1226 are added to the Loan Agreement, each
of which reads as follows:
          “Section 1225. USA Patriot Action Notice. The Lenders hereby notify
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub.L. 107.56 (signed into law October 26, 2001) (the “Patriot Act”), the
Lenders are required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow the Lenders to identify the Borrower in
accordance with the Patriot Act.
          Section 1226. Role of Documentation Agent. The Borrower hereby
appoints WestLB as documentation agent (in such capacity, the “Documentation
Agent”). The parties hereto agree that the Documentation Agent shall not have
any duties or obligations under this Loan Agreement beyond its respective duties
and/or obligations as a Lender.”
          (l) Exhibits C-1 and C-2 to the Loan Agreement is hereby amended by
deleting them in their entirety and replacing them with Exhibit C attached
hereto.
          (m) Schedule 1 of the Loan Agreement is hereby amended by deleting it
in its entirety and replacing it with Schedule 1 attached hereto.
          (n) Schedule 11.01 of the Loan Agreement is hereby amended by deleting
it in its entirety and replacing it with Schedule 11.01 attached hereto.
          SECTION 4. Representations, Warranties and Covenants.
          The Borrower hereby confirms that each of the representations,
warranties and covenants set forth in Articles V and VI of the Loan Agreement
are true and correct as of the

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
date first written above with the same effect as though each had been made as of
such date, except to the extent that any of such representations and warranties
expressly relate to earlier dates.
          SECTION 5. Effectiveness of Amendment; Terms of this Amendment.
          (a) This Amendment shall become effective on the date on which all of
the conditions precedent set forth below are satisfied, which shall be in no
event later than June 15, 2005:
(i) Amendment. The Agent shall have received this Amendment, in form and
substance satisfactory to the Lenders, executed and delivered by Borrower and
all other parties hereto;
(ii) Notes. The Agent shall have received separate Notes executed by the
Borrower in favor of each Lender;
(iii) Certificate of Officer/Secretary; Organizational Documents. The Agent
shall have received separate certificates, each dated the Effective Date,
executed by authorized signatories of each of the Manager and the Borrower,
certifying (A) that attached to such certificate(s) is a true, correct and
complete copy of the Memorandum of Association or other organizational document
of such company certified by the Secretary of the Borrower or the Manager, as
applicable, as of a date close to the Effective Date, (B) that attached to such
certificate is a true, correct and complete copy of the bylaws (or bye-laws) and
each other organizational document of such company then in full force and
effect, (C) that attached to such certificate is a Certificate of Compliance
from the Secretary of State (or equivalent) of any other jurisdiction where such
company is required to be qualified to do business, dated as of a date close to
the Effective Date, (D) that attached to such certificate is a true, correct and
complete copy of the resolutions adopted by the board of directors of each such
company then in full force and effect authorizing the execution, delivery and
performance by such company of each of the amendment documents to which it is a
party and (E) the name of the officer(s) of such company authorized to execute
amendment documents on behalf of such company;
(iv) Asset Base Certificate. The Borrower shall have delivered to the Agent and
each Lender a duly executed Asset Base Certificate calculated as of the
Effective Date;
(v) Opinions. Conyers Dill & Pearman shall have delivered to the Agent its
corporate matters opinion for the Borrower with regard to the documents executed
on or as of the Effective Date. Maples & Calder shall have delivered to the
Agent its corporate matters opinion for the Manager with regard to the documents
executed on or as of the Effective Date. Thacher Proffitt & Wood llp shall have
delivered to the Agent its opinion

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
letter regarding the enforceability of the documents executed on or as of the
Effective Date;
(vi) Payment of Fees. All fees due to the Lenders on or before the Effective
Date shall have been paid to the extent notified to the Borrower in writing;
(vii) Request for an Advance. The Borrower shall have submitted a Drawdown
Notice in accordance with Section 201(d) of the Loan Agreement requesting an
Advance from WestLB, the proceeds of which will be used to repay amounts owing
to the other Lenders such that, after giving effect to such repayment, the
Advance(s) owing to all Lenders (including WestLB) are proportional to their
relative Commitments; and
(ix) Amendment Number 1 to Amended and Restated Management Agreement. The Agent
shall have received a fully executed Amendment Number 1 to the Amended and
Restated Management Agreement. By executing this Amendment, each lender hereby
authorized the Agent to execute such Agreement.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Loan Agreement, and (ii) each reference in the Loan
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Loan Agreement shall mean and be
a reference to the Loan Agreement as amended or modified hereby.
          (d) Except as expressly amended or modified hereby, the Loan Agreement
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.
          SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          SECTION 8. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE AGENT ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR
ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY AND COUNTY OF

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
NEW YORK, STATE OF NEW YORK AND THE AGENT AND THE BORROWER EACH HEREBY WAIVE ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF ENFORCING THIS
AMENDMENT, THE AGENT, EACH LENDER AND THE BORROWER EACH HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING. THE AGENT AND THE BORROWER HEREBY EACH IRREVOCABLY APPOINTS AND
DESIGNATES CT CORPORATION SYSTEM, HAVING AN ADDRESS AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK, 10011, ITS TRUE AND DULY AUTHORIZED AGENT FOR THE LIMITED
PURPOSE OF RECEIVING AND FORWARDING LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING, AND THE AGENT AND THE BORROWER EACH AGREE THAT SERVICE OF PROCESS
UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON SUCH
PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402, THE AGENT
AND THE BORROWER SHALL EACH MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH
AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THE LOAN AGREEMENT SHALL HAVE
BEEN PAID IN FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, THE AGENT OR THE
BORROWER, AS THE CASE MAY BE, SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER
SUCH AGENT SATISFACTORY TO THE AGENT AND SHALL PROMPTLY DELIVER TO THE AGENT
EVIDENCE IN WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
          SECTION 9. No Novation. Notwithstanding that the Loan Agreement is
hereby amended by this Amendment as of the date hereof, nothing contained herein
shall be deemed to cause a novation or discharge of any existing indebtedness of
the Borrower under the Loan Agreement, or the security interest in the
Collateral created thereby.
[Signature pages follow]

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment on the date first above written.

                  CF LEASING LTD.    
 
           
 
  By:   /s/ DENNIS J. TIETZ    
 
                Name: Dennis J. Tietz         Title: Director    

Amendment No. 6 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.7

                  FORTIS BANK (NEDERLAND) N.V.,         as Agent and a Lender  
 
 
           
 
  By: /s/ R. J. VAN DAM    
 
 
 
        Name: R. J. van Dam         Title: Director    
 
           
 
  By: /s/   H. P. DE KOOL    
 
 
 
        Name: H. P. de Kool         Title: Manager    

Amendment No. 6 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.7

                  BTM CAPITAL CORPORATION, as a Lender    
 
           
 
  By:   /s/ CHERYL A. BEHAN    
 
                Name: Cheryl A. Behan         Title: Senior Vice President    

Amendment No. 6 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.7

                  HSH NORDBANK AG, NEW YORK BRANCH,         as a Lender    
 
           
 
  By:   /s/ HARI RAGHAVAN    
 
                Name: Hari Raghavan         Title: Senior Vice President    
 
           
 
  By:   /s/ LINH DUONG    
 
                Name: Linh Duong         Title: Assistant Vice President    

Amendment No. 6 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.7

                  WESTLB AG, NEW YORK BRANCH, as a Lender    
 
           
 
  By:   /s/ CARYN SUFFREDINI    
 
                Name: Caryn Suffredini         Title: Director    
 
           
 
  By:   /s/ WALTER T. DUFFY III    
 
                Name: Walter T. Duffy III         Title: Director    

Amendment No. 6 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.7

                  NIB CAPITAL BANK N.V., as a Lender
 
           
 
  By:   /s/ T. TH. VAN DER MAST    
 
                Name: T. Th. van der Mast         Title: Managing Director    
 
           
 
  By:   /s/ D. P. FENNEMA    
 
                Name: D. P. Fennema         Title: Associate Director    
 
           
 
  By:   /s/ C. MULDER    
 
                Name: C. Mulder         Title: Legal Counsel    

Amendment No. 6 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
Exhibit C
FORM OF NOTE
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD OR OTHERWISE TRANSFERRED, UNLESS SO REGISTERED OR THE TRANSACTION
RELATING THERETO SHALL BE EXEMPT WITHIN THE MEANING OF SUCH ACT AND THE RULES
AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION ADOPTED THEREUNDER.
BECAUSE OF THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON
THE FACE HEREOF. ANYONE PURCHASING THIS NOTE MAY ASCERTAIN THE OUTSTANDING
PRINCIPAL AMOUNT HEREOF BY INQUIRY OF THE AGENT.
CF LEASING LTD.
SECURED NOTE

      up to $                       No. ___

          KNOW ALL PERSONS BY THESE PRESENTS that CF LEASING LTD., a company
organized and existing under the laws of the Islands of Bermuda (the
“Borrower”), for value received, hereby promises to pay to [LENDER], or its
registered assigns, at the principal office of the Agent named below, the
principal sum of up to                      Dollars and ___/100
($                    ), which sum shall be payable on the dates and in the
amounts set forth in the Amended and Restated Loan Agreement, dated as of
March 7, 2003 (as amended or supplemented from time to time, the “Loan
Agreement”), among the Borrower, Fortis Bank (Nederland) N.V., as agent (the
“Agent”) and as lender, BTM Capital Corporation, HSH Nordbank AG, New York
Branch, WestLB AG, New York Branch, NIB Capital Bank N.V. and the other
financial institutions from time to time party thereto, as lenders. Capitalized
terms not otherwise defined herein will have the meaning set forth in the Loan
Agreement as the same may be amended or supplemented from time to time.
          Payment of the principal and interest on this Note shall be made in
lawful money of the United States of America which at the time of payment is
legal tender for payment of public and private debts. Principal and interest are
payable on each Payment Date in immediately available funds to the extent set
forth in the Loan Agreement from funds on deposit in the Trust Account and the
Restricted Cash Account and as further set forth in Articles II and III of the
Loan Agreement. This Note is one of the authorized notes identified in the title
hereto and such authorized notes have been issued in the aggregate principal
amount of up to                      Dollars and ___/100 ($                    )
pursuant to the Loan Agreement.
          This Note shall bear interest on the unpaid principal balance hereof
at a rate per annum equal to the Interest Rate for the applicable Interest
Period. Interest payable on this Note shall be calculated as set forth in the
Loan Agreement. Payments of principal on this Note shall be made as provided in
the Loan Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
          This Note shall be an obligation of the Borrower, and shall be secured
by the Collateral, all as defined in, and subject to limitations set forth in,
the Loan Agreement, for the equal and ratable benefit of the lenders from time
to time party to the Loan Agreement (the “Lenders”). No Person other than the
Borrower shall be liable for any obligation of the Borrower under the Loan
Agreement or this Note or any losses incurred by the Lenders.
          No recourse may be taken, directly or indirectly, with respect to the
obligations of the Borrower on this Note or under the Loan Agreement or any
certificate, statement or other writing delivered in connection herewith or
therewith, against any incorporator, subscriber, agent, administrator,
shareholder, partner, officer or director, as such, of the Borrower or any
predecessor, successor, affiliate or controlling person of the Borrower, or
against any stockholder of a corporation, partner of a partnership or
beneficiary or equity owner of a trust, succeeding thereto (all of the
foregoing, collectively, the “Exculpated Parties”), it being understood (and any
holder of this Note, by its acceptance thereof, shall be deemed to have
consented and agreed) that recourse shall be solely to the Collateral. The
Borrower and any director or officer or employee or agent of the Borrower may
rely in good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. No suit, claim
or proceeding shall be brought against the Exculpated Parties or any of them for
any obligation under or relating to this Note, the Loan Agreement or any
agreement, instrument, certificate or other document delivered in connection
therewith.
          The Agent or Borrower may require payment by the Lender of a sum
sufficient to cover any tax expense or other governmental charge payable in
connection with any transfer or exchange of this Note.
          The Borrower, the Agent and any agent of the Borrower may treat the
person in whose name this Note is registered as the absolute owner hereof for
all purposes, and neither the Borrower, the Agent, nor any other such agent
shall be affected by notice to the contrary.
          This Note may be prepaid as set forth in Section 203 of the Loan
Agreement, at the Borrower’s option, upon such notice and in the minimum amounts
set forth in Section 203 of the Loan Agreement.
          If an Event of Default shall occur and be continuing, the principal of
and accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Loan Agreement.
          The Lender shall have no right to enforce the provisions of the Loan
Agreement or to institute an action to enforce the covenants, or to take any
action with respect to a default under the Loan Agreement, or to institute,
appear in or defend any suit or other proceedings with respect thereto, except
as provided under certain circumstances described in the Loan Agreement;
provided, however, that nothing contained in the Loan Agreement shall affect or
impair any right of enforcement conferred on the Lender to enforce any payment
of the principal of and interest on this Note on or after the due date thereof;
provided further, however, that by acceptance hereof the Lender is deemed to
have covenanted and agreed that it will not institute against the Borrower any
bankruptcy, reorganization, arrangement, insolvency or liquidation

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
proceedings, or other proceedings under any federal or state bankruptcy or
similar law, at any time other than at such time as permitted in Section 1224 of
the Loan Agreement.
          All terms and provisions of the Loan Agreement are herein incorporated
by reference as if set forth herein in their entirety.
          IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts,
conditions and things required to exist, happen and be performed precedent to
the execution and delivery of the Loan Agreement and the issuance of this Note,
do exist, have happened and have been timely performed in regular form and
manner as required by law.
          This Note, and the rights and obligations of the parties hereunder,
shall be governed by, and construed and interpreted with, the laws of the State
of New York, without giving effect to the principles of conflicts of laws.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
          IN WITNESS WHEREOF, CF Leasing Ltd. has caused this Note to be duly
executed by its duly authorized representative, on this ___day of
                     200___.

                  CF LEASING LTD.
 
           
 
  By:        
 
  Its:        

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
SCHEDULE 1
LIST OF LENDERS AND RESPECTIVE COMMITMENTS

         
Lender
  Commitment
Fortis Bank (Nederland) N.V.
  $ 87,500,000  
 
       
BTM Capital Corporation
  $ 70,000,000  
 
       
HSH Nordbank AG, New York Branch
  $ 87,500,000  
 
       
WestLB
  $ 37,500,000  
 
       
NIB Capital Bank N.V.
  $ 17,500,000  

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
SCHEDULE 11.01
NOTICE ADDRESSES

          If to the Borrower:   CF Leasing Ltd.     Clarendon House     Church
Street     Hamilton HM 11
 
  Bermuda    
 
  Attn: Secretary
 
  Telephone: 441 295-1422
 
  Telefax: 441 292-4720
 
        with a copy to:   Cronos Containers Limited     The Ice House     Dean
Street
 
  Marlow         Buckinghamshire SL7 3AB
 
  England    
 
  Attn: Peter J. Younger
 
  Telephone: 44 1628-405580
 
  Telefax: 44 1628-405648
 
        If to the Agent:   Fortis Bank (Nederland) N.V.     Coolsingel 93/1    
P.O. Box 749     3000 AS Rotterdam     The Netherlands
 
  Attention: Menno van Lacum
 
  Telephone: 31 10 401 6160
 
  Telefax: 31 10 401 6014

 



--------------------------------------------------------------------------------



 



Exhibit 10.7

          If to the Lender(s):   Fortis Bank (Nederland) N.V.     Coolsingel
93/1     P.O. Box 749     3000 AS Rotterdam     The Netherlands
 
  Attention: Harmen de Kool
 
  Telephone: 31 10 401 9676
 
  Telefax: 31 10 401 6343
 
            BTM Capital Corporation     111 Huntington Avenue, Suite 400    
Boston, Massachusetts 02199
 
  Attention: Senior Vice President — Administration
 
  Telephone: (617) 573-9000
 
  Telefax: (617) 345-1444
 
            HSH Nordbank AG, New York Branch     230 Park Avenue     New York,
NY 10169
 
  Attention: Linh Duong
 
  Tel.: (212) 407-6072
 
  Fax: (212) 407-6033
 
      West LB AG, New York Branch     1211 Avenue of the Americas     New York,
NY 10036
 
  Attention: Amir Oren, Credit Management
 
  Tel.: 212-852-6165
 
  Fax: 212-869-7634
 
 
 
  and    
 
            NIB Capital Bank N.V.     Carnegieplein 4     P.O. Box 380     2501
BH Den Haag     The Netherlands
 
  Attention: Dieter Fennema/Kartal Cona
 
  Tel.: 31 70 342 53 57
 
  Fax: 31 70 342 55 77

 